Exhibit 10.6

FTD, INC.

RESTRICTED STOCK AWARD AGREEMENT

WHEREAS, ____________ (the “Grantee”) is a director, officer or employee (or an
approved service provider) of FTD, INC. (the “Company”) or a Subsidiary of the
Company; and

WHEREAS, the grant of the shares of restricted stock (as governed by the
Company’s 2002 Long-Term Equity Incentive Plan (the “Plan”)) described herein
has been authorized by a resolution of Company’s Compensation Committee;

NOW, THEREFORE, pursuant to the Plan, the Company hereby grants to the Grantee
_____ restricted shares of Common Stock (as defined in the Plan) (such ____
restricted shares being hereinafter referred to as the “Restricted Shares”),
effective as of ______ (the “Date of Grant”), and subject to the terms and
conditions of the Plan and the terms and conditions of this Restricted Stock
Award Agreement.


1.             DEFINITIONS. ALL CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE PLAN.


2.             ISSUANCE OF SHARES. THE RESTRICTED SHARES SHALL BE ISSUED TO THE
GRANTEE, AND, EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, UPON PAYMENT TO THE
COMPANY BY THE GRANTEE OF THE AGGREGATE PAR VALUE THEREOF, SHALL BE FULLY PAID
AND NONASSESSABLE AND SHALL BE REPRESENTED BY A CERTIFICATE OR CERTIFICATES
ISSUED IN THE NAME OF THE GRANTEE AND ENDORSED WITH AN APPROPRIATE LEGEND
REFERRING TO THE RESTRICTIONS HEREINAFTER SET FORTH.


3.             RESTRICTIONS ON TRANSFER OF SHARES. THE RESTRICTED SHARES MAY NOT
BE SOLD, ASSIGNED, TRANSFERRED, CONVEYED, PLEDGED, EXCHANGED OR OTHERWISE
ENCUMBERED OR DISPOSED OF BY THE GRANTEE, EXCEPT TO THE COMPANY, UNTIL THEY HAVE
BECOME NONFORFEITABLE AS PROVIDED IN SECTION 4 HEREOF.  ANY PURPORTED
ENCUMBRANCE OR DISPOSITION IN VIOLATION OF THE PROVISIONS OF THIS SECTION 3
SHALL BE VOID AB INITIO, AND THE OTHER PARTY TO ANY SUCH PURPORTED TRANSACTION
SHALL NOT OBTAIN ANY RIGHTS TO OR INTEREST IN THE RESTRICTED SHARES.  AS AND
WHEN PERMITTED BY THE PLAN, THE COMMITTEE MAY IN ITS SOLE DISCRETION WAIVE THE
RESTRICTIONS ON TRANSFERABILITY WITH RESPECT TO ALL OR A PORTION OF THE
RESTRICTED SHARES.


4.             VESTING OF SHARES.


(A)           SUBJECT TO SECTION 6 HEREOF, THE RESTRICTED SHARES SHALL VEST AND
BECOME NONFORFEITABLE IF THE GRANTEE IS OR BECOMES AND REMAINS AS A DIRECTOR,
OFFICER OR EMPLOYEE (OR AN APPROVED SERVICE PROVIDER) OF THE COMPANY OR A
SUBSIDIARY THROUGH THE VESTING DATE SET FORTH BELOW WITH RESPECT TO THE NUMBER
OF RESTRICTED SHARES SET FORTH NEXT TO SUCH DATE:

 

 

--------------------------------------------------------------------------------


 

 

 

Number (or Percentage) of Restricted

 

Vesting Date

 

Shares Vesting on such Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 4(A) ABOVE, IN
CONNECTION WITH A CHANGE IN CONTROL, THE PROVISIONS SET FORTH IN SECTION 8 OF
THE PLAN SHALL GOVERN WITH RESPECT TO THE ACCELERATION OF THE NONFORFEITABILITY
OF THE RESTRICTED SHARES.


5.             FORFEITURE OF SHARES.  IF THE GRANTEE CEASES TO BE (OR DOES NOT
BECOME) A DIRECTOR, OFFICER OR EMPLOYEE OF (OR CEASES TO OTHERWISE PERFORM
CERTAIN OTHER SERVICES APPROVED BY THE COMMITTEE FOR THE COMPANY OR A SUBSIDIARY
FOR ANY REASON), EXCEPT AS AND TO THE EXTENT THE RESTRICTED SHARES HAVE VESTED
(I.E., BECOME NONFORFEITABLE PURSUANT TO SECTION 4 HEREOF), THE NON-VESTED
RESTRICTED SHARES SHALL BE FORFEITED BY THE GRANTEE AND THE CERTIFICATE(S)
REPRESENTING THE NON-VESTED PORTION OF THE RESTRICTED SHARES SO FORFEITED SHALL
BE CANCELED.


6.             CERTAIN SALES UPON DISCHARGE FOR CAUSE. IN CONNECTION WITH A
DISCHARGE FOR CAUSE OF THE GRANTEE, THE COMPANY, AT THE SOLE DISCRETION OF THE
COMMITTEE, MAY REPURCHASE ALL OR ANY PORTION OF THE RESTRICTED SHARES
BENEFICIALLY OWNED BY THE GRANTEE ON THE DATE OF THE GRANTEE’S RECEIPT OF NOTICE
OF DISCHARGE FOR CAUSE THAT HAVE THERETOFORE VESTED HEREUNDER PURSUANT TO
SECTION 4 HEREOF, PROVIDED THAT ANY SUCH REPURCHASE IS SUBJECT TO THE
LIMITATIONS THEREON SET FORTH IN SECTION 8 OF THE PLAN.


7.             DIVIDEND, VOTING AND OTHER RIGHTS.  EXCEPT AS OTHERWISE PROVIDED
IN THIS RESTRICTED STOCK AWARD AGREEMENT, FROM AND AFTER THE DATE OF GRANT, THE
GRANTEE SHALL HAVE ALL OF THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE
RESTRICTED SHARES, INCLUDING THE RIGHT TO VOTE THE RESTRICTED SHARES AND RECEIVE
ANY DIVIDENDS THAT MAY BE PAID THEREON; PROVIDED, HOWEVER, THAT ANY ADDITIONAL
COMMON STOCK OR OTHER SECURITIES THAT THE GRANTEE MAY BECOME ENTITLED TO RECEIVE
PURSUANT TO A STOCK DIVIDEND, STOCK SPLIT, RECAPITALIZATION, COMBINATION OF
SHARES, MERGER, CONSOLIDATION, SEPARATION OR REORGANIZATION OR ANY OTHER CHANGE
IN THE CAPITAL STRUCTURE OF THE COMPANY SHALL BE SUBJECT TO THE SAME RISK OF
FORFEITURE AND RESTRICTIONS ON TRANSFER AS THE FORFEITABLE RESTRICTED SHARES IN
RESPECT OF WHICH THEY ARE ISSUED OR TRANSFERRED AND SHALL BECOME RESTRICTED
SHARES FOR THE PURPOSES OF THIS RESTRICTED STOCK AWARD AGREEMENT.


8.             RETENTION OF STOCK CERTIFICATE(S) BY THE COMPANY. THE
CERTIFICATE(S) REPRESENTING THE RESTRICTED SHARES SHALL BE HELD IN CUSTODY BY
THE COMPANY, TOGETHER WITH A STOCK POWER ENDORSED IN BLANK BY THE GRANTEE WITH
RESPECT THERETO, UNTIL SUCH SHARES HAVE BECOME NONFORFEITABLE IN ACCORDANCE WITH
SECTION 4.


9.             COMPLIANCE WITH LAW. THE COMPANY SHALL MAKE REASONABLE EFFORTS TO
COMPLY WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS; PROVIDED, HOWEVER,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS RESTRICTED STOCK AWARD AGREEMENT,
THE COMPANY SHALL NOT BE OBLIGATED TO ISSUE OR RELEASE FROM RESTRICTIONS ON
TRANSFER ANY RESTRICTED SHARES PURSUANT TO THIS RESTRICTED STOCK AWARD AGREEMENT
IF SUCH ISSUANCE OR RELEASE WOULD RESULT IN A VIOLATION OF ANY SUCH LAW.


 


2

--------------------------------------------------------------------------------



 


10.           WITHHOLDING TAXES. IF THE COMPANY OR ANY SUBSIDIARY SHALL BE
REQUIRED TO WITHHOLD ANY FEDERAL, STATE, LOCAL OR FOREIGN TAX IN CONNECTION WITH
ANY ISSUANCE OR VESTING OF RESTRICTED SHARES OR OTHER SECURITIES PURSUANT TO
THIS RESTRICTED STOCK AWARD AGREEMENT, AND THE AMOUNTS AVAILABLE TO THE COMPANY
OR SUCH SUBSIDIARY FOR SUCH WITHHOLDING ARE INSUFFICIENT, THE GRANTEE SHALL PAY
THE TAX OR MAKE PROVISIONS THAT ARE SATISFACTORY TO THE COMPANY OR SUCH
SUBSIDIARY FOR THE PAYMENT THEREOF. THE GRANTEE MAY ELECT TO SATISFY ALL OR ANY
PART OF ANY SUCH WITHHOLDING OBLIGATION BY SURRENDERING TO THE COMPANY OR SUCH
SUBSIDIARY A PORTION OF THE RESTRICTED SHARES THAT BECOME NONFORFEITABLE
HEREUNDER, AND THE RESTRICTED SHARES SO SURRENDERED BY THE GRANTEE SHALL BE
CREDITED AGAINST ANY SUCH WITHHOLDING OBLIGATION AT THE MARKET VALUE PER SHARE
OF SUCH RESTRICTED SHARES ON THE DATE OF SUCH SURRENDER.


11.           NO EMPLOYMENT CONTRACT. NOTHING CONTAINED IN THIS RESTRICTED STOCK
AWARD AGREEMENT SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUANCE OF EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY OR LIMIT OR AFFECT IN
ANY MANNER THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE
EMPLOYMENT OR ADJUST THE COMPENSATION OF THE GRANTEE.


12.           RELATION TO OTHER BENEFITS. ANY ECONOMIC OR OTHER BENEFIT TO THE
GRANTEE UNDER THIS RESTRICTED STOCK AWARD AGREEMENT OR THE PLAN SHALL NOT BE
TAKEN INTO ACCOUNT IN DETERMINING ANY BENEFITS TO WHICH THE GRANTEE MAY BE
ENTITLED UNDER ANY PROFIT–SHARING, RETIREMENT OR OTHER BENEFIT OR COMPENSATION
PLAN MAINTAINED BY THE COMPANY OR A SUBSIDIARY AND SHALL NOT AFFECT THE AMOUNT
OF ANY LIFE INSURANCE COVERAGE AVAILABLE TO ANY BENEFICIARY UNDER ANY LIFE
INSURANCE PLAN COVERING EMPLOYEES OF THE COMPANY OR A SUBSIDIARY.


13.           AMENDMENTS. ANY AMENDMENT TO THE PLAN SHALL BE DEEMED TO BE AN
AMENDMENT TO THIS RESTRICTED STOCK AWARD AGREEMENT TO THE EXTENT THAT THE
AMENDMENT IS APPLICABLE HERETO; PROVIDED, HOWEVER, THAT NO AMENDMENT SHALL
ADVERSELY AFFECT THE RIGHTS OF THE GRANTEE UNDER THIS RESTRICTED STOCK AWARD
AGREEMENT WITHOUT THE GRANTEE’S CONSENT.


14.           SEVERABILITY. IN THE EVENT THAT ONE OR MORE OF THE PROVISIONS OF
THIS RESTRICTED STOCK AWARD AGREEMENT SHALL BE INVALIDATED FOR ANY REASON BY A
COURT OF COMPETENT JURISDICTION, ANY PROVISION SO INVALIDATED SHALL BE DEEMED TO
BE SEPARABLE FROM THE OTHER PROVISIONS HEREOF, AND THE REMAINING PROVISIONS
HEREOF SHALL CONTINUE TO BE VALID AND FULLY ENFORCEABLE.


15.           RELATION TO PLAN. THIS AGREEMENT IS SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN. IN THE EVENT OF ANY INCONSISTENT PROVISIONS BETWEEN THIS
RESTRICTED STOCK AWARD AGREEMENT AND THE PLAN, THE PLAN SHALL GOVERN. THE BOARD
ACTING PURSUANT TO THE PLAN, AS CONSTITUTED FROM TIME TO TIME, SHALL EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN HAVE THE RIGHT TO DETERMINE ANY QUESTIONS
THAT ARISE UNDER THIS RESTRICTED STOCK AWARD AGREEMENT.


16.           SUCCESSORS AND ASSIGNS. THE PROVISIONS OF THIS RESTRICTED STOCK
AWARD AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE
SUCCESSORS, ADMINISTRATORS, HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS OF THE
GRANTEE AND THE SUCCESSORS AND ASSIGNS OF THE COMPANY.


 


3

--------------------------------------------------------------------------------



 


17.           NOTICES. ANY NOTICE TO THE COMPANY PROVIDED FOR HEREIN SHALL BE IN
WRITING TO THE ATTENTION OF THE CORPORATE SECRETARY AT FTD, INC., 3113 WOODCREEK
DRIVE, DOWNERS GROVE, ILLINOIS 60515, AND ANY NOTICE TO THE GRANTEE SHALL BE
ADDRESSED TO THE GRANTEE AT HIS ADDRESS CURRENTLY ON FILE WITH THE COMPANY. 
EXCEPT AS OTHERWISE PROVIDED HEREIN, ANY WRITTEN NOTICE SHALL BE DEEMED TO BE
DULY GIVEN IF AND WHEN HAND DELIVERED, OR FIVE BUSINESS DAYS AFTER HAVING BEEN
MAILED BY UNITED STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, OR THREE BUSINESS DAYS AFTER HAVING BEEN SENT BY A NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, ADDRESSED AS AFORESAID. ANY PARTY MAY
CHANGE THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN HEREUNDER BY WRITTEN NOTICE
TO THE OTHER PARTY AS HEREIN SPECIFIED, EXCEPT THAT NOTICES OF CHANGES OF
ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.


18.           GOVERNING LAW. THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF, SHALL GOVERN THE
INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS RESTRICTED STOCK AWARD
AGREEMENT.

* * * * *

 

4

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, the undersigned have
executed this Restricted Stock Award Agreement as of the ____ day of ________,
20___.

 

 

 

FTD, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGED AND AGREED:

 

 

(Signature of Participant)

 

5

--------------------------------------------------------------------------------